IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 71 MM 2017
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
NELSON BIRDWELL, III,                        :
                                             :
                    Petitioner               :



                                          ORDER


PER CURIAM

      AND NOW, this 22nd day of June, 2017, the “Petition for Permission to File Brief

Exceeding Page Limit” is DENIED. Petitioner is DIRECTED to file a compliant Petition

for Allowance of Appeal within 30 days.